RUMSEY, J.
The plaintiff is a resident and citizen of this state, and is the administrator of one Alessandio Viscontino, who at the time of his death was also a resident of this state. The plaintiff is the uncle of the intestate. The mother and next of kin of the intestate, his brothers and sisters, live in Italy. The action was brought to recover damages for the wrongful killing of the intestate by the defendant. The intestate has no property except this cause of action. The plaintiff himself is a man of property, and amply able-to respond in costs if for any reason judgment should be directed *623against him personally. There is no charge of any bad faith on his part in bringing or maintaining this action, nor is there any reason to suppose that the plaintiff does not believe that he has a good cause of action. The court below, in the exercise of its discretion, denied the motion for an order requiring the plaintiff to give security for costs. We see no reason why this discretion was not properly exercised. Rutherford v. Town of Madrid, 77 Hun, 545, 28 N. Y. Supp. 923; Hale v. Mason, 86 Hun, 499, 33 N. Y. Supp. 789. The case of Pursley v. Rodgers, 44 App. Div. 139, 61 N. Y. Supp. 1015, is not in point. In that case not only were all the next of kin of the intestate nonresidents, but the administrator himself was such, and the decision was put purely upon the ground that he was not a resident. The rules laid doAvn in that case do not apply here.
The order should be affirmed, with $10 costs and disbursements.
PATTERSON and O’BRIEN, JJ., concur.